Garcia and Alire were opposing candidates in the general election of 1944 for the office of County Commissioner of the Third District of Rio Arriba County. Alire was declared elected on the face of the returns. Garcia commenced election contest proceedings, serving on Alire a notice of contest, the sufficiency of which was challenged by contestee. The trial court sustained the challenge and dismissed the proceedings, from which action of the court, this appeal was taken. Upon stipulation of the parties, this and the cognate case of Ferran v. Trujillo, No. 4948, 175 P.2d 998, were consolidated. It was further stipulated and ordered that the decision in said Cause No. 4948 should be taken and considered as our decision in this cause.
It follows that the judgment must be affirmed, and
It is so ordered.
SADLER, C.J., and BRICE, LUJAN, and HUDSPETH, JJ., concur. *Page 276